20-1689
   Vanegas-Morales v. Garland
                                                                           BIA
                                                                     Laforest, IJ
                                                                   A096 182 683
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall
   United States Courthouse, 40 Foley Square, in the City of
   New York, on the 18th day of July, two thousand twenty-two.

   PRESENT:
            JON O. NEWMAN,
            JOSÉ A. CABRANES,
            STEVEN J. MENASHI,
                 Circuit Judges.
   _____________________________________

   GLORIA LETICIA VANEGAS-MORALES,
            Petitioner,

                     v.                                  20-1689
                                                         NAC
   MERRICK B. GARLAND, UNITED
   STATES ATTORNEY GENERAL,
            Respondent.
   _____________________________________

   FOR PETITIONER:                   Bruno Joseph Bembi, Esq.,
                                     Hempstead, NY.

   FOR RESPONDENT:                   Brian Boynton, Acting Assistant
                                     Attorney General; Leslie McKay,
                                     Acting Assistant Director;
                           Christin M. Whitacre, Trial
                           Attorney, Office of Immigration
                           Litigation, United States
                           Department of Justice, Washington,
                           DC.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Gloria Leticia Vanegas-Morales, a native and

citizen of El Salvador, seeks review of a May 14, 2020,

decision of the BIA, which dismissed her appeal of a March

13, 2018, decision of an Immigration Judge (“IJ”).      In re

Gloria Leticia Vanegas-Morales, No. A096 182 683 (B.I.A. May

14, 2020), aff’g No. A096 182 683 (Immig. Ct. N.Y. City Mar.

13, 2018).     We assume the parties’ familiarity with the

underlying facts and procedural history.

    We have reviewed the BIA’s decision as the final agency

decision.    See Zelaya-Moreno v. Wilkinson, 989 F.3d 190, 196

(2d Cir. 2021).    Before the BIA, Vanegas-Morales argued that

her attorney provided ineffective assistance and that the IJ

should have intervened when counsel conceded that he was not

prepared for the Government to oppose the motion to terminate

the proceedings.    She did not otherwise challenge the IJ’s
                              2
decision,   and   the   BIA   addressed   only   these   ineffective

assistance arguments.     We deny the petition because Vanegas-

Morales has abandoned her ineffective assistance claims by

failing to raise them in her brief to this Court.        See Yueqing

Zhang v. Gonzales, 426 F.3d 540, 541 n.1, 545 n.7 (2d Cir.

2005) (issues not raised in briefs are abandoned).         Moreover,

because she raised only the ineffective assistance claims

before the BIA, the arguments she raises in her brief are

unexhausted and not subject to judicial review.             See Lin

Zhong v. U.S. Dep’t of Justice, 480 F.3d 104, 123 (2d Cir.

2007) (“[U]sually . . . issues not raised to the BIA will not

be examined by the reviewing court.”).

    For the foregoing reasons, the petition for review is

DENIED.     All other pending motions and applications are

DENIED and stays VACATED.

                                FOR THE COURT:
                                Catherine O’Hagan Wolfe,
                                Clerk of Court




                                  3